DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Allowable Subject Matter
The combination of both dependent claim 7 and dependent claim 3 would be allowable over the prior art of record including all of the limitations of the base claim and any intervening claims.
 
Response to the applicant’s arguments

	The amendments are entered.

	The previous rejection is withdrawn.

	However, an updated search has taken place and a new relevant reference was found.  A new rejection is made herein.

	Applicant’s arguments are now moot in view of the new rejection of the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable as obvious in view of Japanese Patent Application Pub. No.: JP 2011-149236 A to Tadao et al. that was filed in 2010 and published in 2011 and in further in view of U.S. Patent No.: 10,235,412 B2 to Underkoffler et al. that was filed in 2014 and in view of U.S. Patent Application Pub. No.: US2015/0314684 A1 to Kronberg et al. that was filed in 2012 to Volvo Truck Corp. ™ (hereinafter “Kronberg”).


Tadao discloses “1.    (Currently Amended) A shovel enabled to set an engine revolution speed to a plurality of revolution speeds, the plurality of revolution speeds including: (see diesel engine 21)
a revolution speed for a running operation, and a revolution speed for an idling running operation that is lower than the revolution speed for the running operation, the shovel comprising: : (see paragraph 10-14 where when the operator operates the lever and then stops operating the lever for a time period, then the engine is stopped in a rapid manner for engine saving and fuel efficiency)
…
an engine provided as a driving source of the shovel; (see diesel engine 21)
an operating part configured to be driven by a driving force of the engine; (see paragraph 28 where the lever is a lever for operating a boom)
an operation component configured to operate the operating part; (see paragraph 29-30 where the lever has a force sensor 51)
The primary reference is silent but Underkoffier teaches “…an operation determining part configured to determine a relationship between the second position of the movable portion of the operator and the third position of the operation component, the relationship being determined during  the movable portion of the operator  is out of contact with the operation component; and  (see FIG. 10, where the cameras 104a to 104d that surround the operator in the viewing area can detect one or more gestures of the operator when the operator is not contacting any input device; see col. 4, lines 1-35 where the device can detect a capacitance input where a user’s hand is touching the capacitance input and a second gesture where the user’s hand is hovering over the input component; see col. 24, line 66 to col. 25, line 33 where if the user’s hand is 10 cm over the tag then an input is provided by the operation component tag and if the user touches then a second input is provided);
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of Tadao with the 


    PNG
    media_image1.png
    823
    752
    media_image1.png
    Greyscale
The primary reference is silent but KRONBERG teaches “a cabin (see FIG. 1 and joysticks 104b, 104a and pedal 104f) … and… a detecting device installed at a first position inside the cabin so as to detect a second position of a movable portion of an operator and a third position of the operation component, the first position of the detecting device being apart from the third position of the operation component; (see FIG. 3a to 3c where in a cabin the user can move a first joystick or can move a second joystick 104a and 104b or can actuate the functionality via a gesture in block 115)
…a control part configured to set the engine revolution speed of the engine based on the determined positional relationship in which the movable portion of the operator does not touch the operation component”.  (see paragraph 42-46 where the construction vehicle can be controlled via a gesture in paragraph 9 and in FIG. 3 merely moving close 115 to the knob 104b to move the engine speed in paragraph 45)
 It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of Tadao with the teachings of Kronberg since Kronberg teaches that a joystick configuration includes improved control of a construction vehicle. This device can detect the operation of 1. The joysticks 104a, 104b and the pedals 104c, and 2. can also merely detect a wave of the hand 115 over the input device. See claims 1-6.  This gesture can be detected by a video camera in the cabin.   Thus, a user can merely operate the construction vehicle via a hand 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Pub. No.: JP 2011-149236 A to Tadao et al. and in view of Underkoffler and in view of Kronberg and in view of U.S. Patent No.: 3805640 A to Schneider.
 


    PNG
    media_image2.png
    593
    808
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    760
    499
    media_image3.png
    Greyscale
Tadao is silent but Schneider teaches “2.    The shovel according to claim 1, wherein when the operation determining part determines that the movable portion of the operator is in a position contacting the operation component, the control part continuously sets the engine revolution speed to the revolution speed for the running operation”.  (See lever in FIG. 3 as element 72 and FIG. 4 where the speed switches 124a-124e can be actuated by the movement of the lever to ¼ MPH, or 6 MPH, or 11 MPH, or 16 MPH or 26 MPH at that speed switch based on the movement of the lever; see col. 4, lines 55 to 56; see col 11, line 65 to col. 12, line 17 where at that point, application of the engine throttle will increase vehicle speed from zero to 6 mph, at which speed switch S6 for clutch circuit CL1 opens and switch S6 for clutch circuit CL2 closes. Thus, at 6 mph, clutch C1 disengages and clutch C2 engages, since switch S11 for clutch C2 is already closed. As vehicle speed further increases, switch S11 for clutch circuit CL2 opens and switch S11 for clutch circuit CL3 closes. Thus, at 11 mph, clutch C2 disengages and clutch C3 engages. However, since selector ERS is in position 3, no clutch above clutch C3 will be engaged, even if speed increases.) 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of Tadao with the teachings of Schneider since Schneider teaches that a lever device can provide a discrete number of fixed engine control level of ¼ MPH and 6 

	 
Tadao is silent but Schneider teaches “3.    The shovel according to claim 1, wherein when the operation determining part determines that the movable portion of the operator is moving toward the operation component in a state where the engine revolution speed is set to the revolution speed for the idling running operation, the control part sets the engine revolution speed to the revolution speed for the running operation. (See lever in FIG. 3 as element 72 and FIG. 4 where the speed switches 124a-124e can be actuated by the movement of the lever to ¼ MPH which is the idle to a high idle speed as in Col. 1, line 64 to col. 2, line 44 and where the engine can increase to 6 MPH, or 11 MPH, or 16 MPH or 26 MPH at that speed switch based on the movement 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of Tadao with the teachings of Schneider since Schneider teaches that a lever device can provide a discrete number of fixed engine control level of ¼ MPH and 6 MPH, 11 MPH or 16 or 26 MPH  to control a device to prevent a lock up at certain speeds.  A shifting can also be coordinated at a certain speed range to provide for a device that prevents hunting.   This can provide improved shifting at a correct speed range of the engine for improved automation and coordination with other elements. See Schneider at least at the abstract and col. 11, line 60 to col. 12, line 40. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Pub. No.: JP 2011-149236 A to Tadao et al. and in view of U.S. Patent No.: 10,235,412 B2 to Underkoffler et al. that was filed in 2014 and in view of U.S. Patent Application Pub. No.: US2015/0314684 A1 to Kronberg et al.  U.S. Patent App. Pub. No.: US 2016/0257198 A1 to Buttolo et al. that was filed on 3-2-15 (hereinafter “Buttolo”) and in view of U.S. Patent Application Pub. No.: US 2016/0357262A1 to Ansari.   

Tadao is silent but Buttalo teaches “4.    The shovel according to claim 1,
wherein when the operation determining part
determines that the movable portion of the operator does not touch the operation component, (see paragraph 44, 45 where the vehicle detects in cabin gestures and motions and paragraph 24-25 where the ecu can control an engine operating component including an idle control  (see FIG. 6 where the device can act as an interface and receive user interaction and an action request in blocks 602-622) (see paragraph 45 where the vehicle detects in cabin gestures and motions and paragraph 25 where the ecu can control an engine operating component including an idle control component);
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of Tadao with the teachings of Buttalo since Buttalo teaches that a device can capture gestures of an occupant to control various devices in a non-contact manner for an improved user interface. Using the movement, the hands can be translated to a computer mouse command.  See abstract and paragraphs 25-30 and 45.  

Tadao is silent but Ansair teaches “the control part sets the engine revolution speed to the revolution speed for the idling running operation”.  (See block 814 where the cameras can detect a gesture or an ultrasonic device can detect a gesture in claim 18 and based on the control, the engine and motor 718 can be controlled in paragraph 68 for navigation   
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of Tadao with the teachings of Ansair since Ansair teaches that a vehicle can capture gestures of an occupant to control various devices including an engine throttle in a non-contact manner for an improved user interface. See abstract and paragraphs 68-70 and claims 1-13.  
 


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Pub. No.: JP 2011-149236 A to Tadao et al. that was filed in 2010 and published in 2011 and in further in view of U.S. Patent No.: 10,235,412 B2 to Underkoffler et al. that was filed in 2014 and in view of U.S. Patent Application Pub. No.: US2015/0314684 A1 to Kronberg et al.   

Tadao discloses “5.    The shovel according to claim 1,
wherein the operation component is an operation lever operable by a hand of the operator”. (see paragraph 10-14 where when the operator operates the lever and then stops operating the lever for a time period, then the engine is stopped in a rapid manner for engine saving and fuel efficiency)
Tadao discloses 6.    The shovel according to claim 1,
wherein the operation component is an operation pedal operable by a foot of the operator. (See paragraph 32)”.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Pub. No.: JP 2011-149236 A to Tadao et al. and in view of U.S. Patent No.: 10,235,412 B2 to Underkoffler et al. that was filed in 2014 and in view of U.S. Patent Application Pub. No.: US2015/0314684 A1 to Kronberg et al. U.S. Patent Application Pub. No.: US 2016/0357262A1 to Ansari.   

 “7.    The shovel according to claim 1,
wherein the detecting device is an image capturing device configured to capture an image of the operation component and a vicinity of the operation component, and  (see camera 820 that can capture a gesture; see paragraph 96-98)
wherein the operation determining part determines whether the operation component is operated using the captured image captured by the image capturing device.  (See block 814 where the cameras can detect a gesture or an ultrasonic device can detect a gesture in claim 18 and based on the control, the engine and motor 718 can be controlled in paragraph 68 for navigation in claim 1-6; see claim 13 where a wiper motion speed also can be controlled).  
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of Tadao with the teachings of Ansair since Ansair teaches that a vehicle can capture gestures of an occupant to control various devices including an engine throttle in a non-contact manner for an improved user interface. See abstract and paragraphs 68-70 and claims 1-13.  
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3669